Judge WALKER
dissenting.
I respectfully dissent from that portion of the majority opinion which holds that upon dismissal of the personnel action by the State Personnel Commission, petitioner’s contested case came to an end.
When petitioner’s initial personnel action was previously before this Court it reversed the petitioner’s demotion and mandated “that the matter be remanded to the [State Personnel] Commission with instructions that the action be dismissed due to lack of proper notice under Section 126-35.” Meyers v. Dept. of Human Resources, 92 N.C.App. 193, 198, 374 S.E.2d 280, 283 (1988), disc. review denied, 324 N.C. 247, 377 S.E.2d 754 (1989). On or about 9 January 1990 petitioner filed a second petition for dismissal of the personnel action, reinstatement, back pay, attorney’s fees and expungement of his record. On 9 February 1990 the Commission ordered that the personnel action be dismissed due to lack of proper notice under G.S. 126-35, but petitioner’s other claims were not addressed.
*669Apparently the State Personnel Commission misconstrued this Court’s instruction to “dismiss” the personnel “action” as ordering. the dismissal of petitioner’s “case.” Since petitioner’s “case” was not limited solely to the personnel action but was comprised of other pending claims which had arisen out of the same occurrence, including his claims for back pay, attorney’s fees, and expungement of his record, it is my view that petitioner’s contested case survived despite dismissal of the personnel action.
Having determined that petitioner’s contested case continued and was commenced prior to 1 January 1986, G.S. 150A-45 would govern. Pursuant to this statute, Wake County Superior Court would be the proper forum in which to seek judicial review of the decision of the State Personnel Commission concerning petitioner’s claims for reinstatement, back pay, attorney’s fees, and expungement of his record. Craven County Superior Court would not have subject matter jurisdiction and petitioner’s petition for judicial review, having been improperly filed, should have been dismissed.
In my judgment proper disposition of this case would require that the Commission’s order dismissing the personnel action due to lack of proper notice under G.S. 126-35 be affirmed and the case remanded to Wake County Superior Court with directions to remand it to the State Personnel Commission for petitioner’s reinstatement to a position comparable to the one he held on 19 October 1983. At that time the Commission must act upon petitioner’s petition for back pay, attorney’s fees and expungement of the record.